Title: To James Madison from Daniel Parker, [ca. 29 August] 1813
From: Parker, Daniel
To: Madison, James


[ca. 29 August 1813]
Copy of letter from Genl. Armstrong to Governor Shelby—
The Secretary did not understand the memdm. sent with Govr. Shelby’s letter & from the enclosed it appears that he expects the President will direct relative to the Ky. Militia.
An extract from Genl. Harrison’s authority has been sent to the President & the Govs. letter is now enclosed for his further information.
